In re McNeese, Joseph H., Ill; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Ouachita, 4th Judicial District Court, Div. “H”, No. 96-M0639; to the Court of Appeal, Second Circuit, No. 31669-CW.
Writ granted in part; otherwise denied; case remanded to the court of appeal. The court of appeal is directed to reach the merits of relator’s claims. See, e.g., Smith v. Terrell, 97-0640 (La.9/5/97), 699 So.2d 74. In all other respects the application is denied.
LEMMON, J., not on panel.